Citation Nr: 1625071	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-01 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for left knee patellofemoral pain syndrome.

3.  Entitlement to service connection for right knee patellofemoral pain syndrome.

4.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 2001 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Regional Office (RO) in Pittsburgh, Pennsylvania.  The Board notes that in a March 2015 rating decision the Veteran was granted service connection for the purpose of establishing eligibility for treatment of an acquired psychiatric disorder.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis for PTSD, anxiety, and depression.
 
2.  The Veteran served in the Southwest Asia Theater of Operations and was exposed to an attack by an explosive device.
 
3.  The PTSD stressor event is adequate to support a diagnosis of PTSD, and the PTSD symptoms are related to the claimed stressor.

4.  The Veteran has a current diagnosis for anxiety and depression related to service.

5.  The Veteran experienced symptoms of the bilateral knee pain and was diagnosed with bilateral knee patellofemoral pain syndrome during service.

6.  The Veteran has a current disability of bilateral knee patellofemoral pain syndrome that is related to service.

7.  The Veteran's migraine headaches have been manifested by an average of two to three migraine headaches per week at a level of severity that require pain medication and occasionally missing work. 

8.  The migraine headaches have not manifested in very frequent, completely prostrating and prolonged attacks that cause severe economic inadaptability for any period.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).

2.  The criteria to establish service connection for left knee patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria to establish service connection for right knee patellofemoral pain syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for an initial rating in excess of 30 percent for migraine headaches have not been met or more nearly approximated for any period.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.124a, Diagnostic Code 8100 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's appeal, in part, arises from an appeal of the initial rating following the grant of service connection for migraine headaches.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in April 2009, prior to the initial adjudication of the service connection claim for migraine headaches, which is on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April 2009 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to the service connection claims for bilateral knee disabilities and acquired psychiatric disorders in May 2009, November 2009, and February 2013, and for the initial rating appeal for migraine headaches in May 2009 and February 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history and complaints, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the issues on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished.  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the issues on appeal.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of these claims have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection, Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The question of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis using a reasonable doubt standard.  See VAOPGCPREC 12-99.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

A claim for service connection for a mental disability may include claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

In this case, right and left knee patellofemoral pain syndrome are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms or "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for an Acquired Psychiatric Disorder

In this case, the Veteran has advanced that she developed PTSD, anxiety, and depression as a result of a stressful traumatic experience while serving in the Southwest Asia Theater of Operations.  Specifically, the Veteran endorsed feelings of depression, anxiety, and ruminations about traumatic events that occurred during her deployment to Iraq.

After a review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran has current diagnoses for PTSD, anxiety, and depression that are related to service.

During the last year of active service, which ended in May 2009, the Veteran received six sessions of individual cognitive-behavioral psychotherapy with a private psychologist.  This therapy initially started during service, in March 2009, and concluded in September 2009.  The Veteran sought therapy due to the following symptoms: feeling depressed and anxious; sleep difficulties; ruminating about traumatic events during deployment; migraine headaches; possibly leaving the military after 8 years of service; and distress over difficulties creating a family care plan for her child.  In September 2009, the psychologist wrote a detailed summary of her findings from these therapy sessions with the Veteran.  She reported that the Veteran endorsed exposure to a traumatic event during service that caused intense fear and horror.  The Veteran explained to her that in January 2006, while on a night mission in Iraq with several other soldiers, the team was directed to leave a particular location after waiting there for three hours.  Immediately upon leaving this area, a bomb detonated on that very same spot.  The psychologist noted, "The realization of how close she came to being blown up and killed caused her to become traumatized; shaking, tearful, physically weak and anxiety-ridden.  While, over time, these reactions lessened, [the Veteran] was never able to completely get over the trauma of that event."

Based on the Veteran's symptoms related to the traumatic event she experienced during service, and her overall psychological symptoms, the September 2009 psychologist assigned three Axis I diagnoses for PTSD, depression, and anxiety.  The psychologist noted that the Veteran's PTSD symptoms included the following: mentally re-experiencing the traumatic event; hypervigilance; exaggerated startle response; flashback episodes of feeling she is back in danger, especially upon suddenly awakening; psychological distress when around military equipment evoking feeling of the trauma; great difficulty talking about the trauma; feelings of detachment from peers, and; a sense of foreboding, lack of confidence in a secure future.  The Veteran's symptoms of depression included: sad mood more days than not; insomnia; low energy with fatigue, and; poor concentration, difficulty focusing.  Her symptoms of anxiety included: restlessness; nervousness; easily fatigues; difficulty concentrating, focusing; irritability; muscle tension; difficulty falling and staying asleep.

Service treatment records do not show any treatment for psychiatric symptoms before the Veteran was deployed to Iraq.  Upon returning from deployment, in February 2007, the Veteran received a mental health screening.  The social work care manager (SWCM) assessed "high irritability" that was a "little worse" than before she was deployed,  and also noted that the Veteran was "stressed, preparing for Boards."  After this fifteen minute assessment was completed, the SWCM provided the Veteran with psychological education information regarding PTSD and treatment availability.  Service treatment records (February 2009) note that the Veteran was receiving private mental health treatment for depression.  She was also noted to have an adjustment disorder (March 2009).

On VA examination in November 2009, the report reflects essentially the same symptoms and incident as detailed above.  The VA examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD, but did state that "the current clinical picture merely permits the suspected diagnosis of a specific phobia."  The VA examiner also stated that the "incomplete syndrome of posttraumatic stress disorder  comes into consideration."  He explained that the Veteran meets most of the DSM-IV criteria for PTSD, but that some of the Veteran's previous symptoms shown in her medical history are "no longer fulfilled," based on her current examination results.  

The November 2009 VA examiner is not a licensed psychologist, but rather a doctor of chiropractic therapy/hand surgery and occupational health.  Furthermore, the VA examiner did not address the valid, corresponding diagnosis for PTSD that was rendered by the September 2009 private psychologist or discuss why this other medical opinion did not establish a diagnosis.  The September 2009 private psychologist, who is licensed, has experience with diagnosing mental health disorders pursuant to the DSM-IV, and was generally more familiar with the Veteran's medical records and history than the November 2009 VA examiner.  Accordingly, the Board lends more probative value to the opinion rendered by the private psychologist on the question of whether the Veteran has a current psychiatric disability. 

The Veteran received another VA examination in September 2013.  The VA examiner wrote that there was "no indication of depression, irritation, brooding, or unrest.  She showed no signs of disturbances in her sense of self-worth, and affective modulation capacity and animation appeared intact."  The VA examiner reported that the Veteran "clearly stated she had no particular stress that could be triggering the sleep disturbance."  The VA examiner opined, "The current examination results are normal.  In the past [the Veteran] mentioned being afraid to be alone at night, but these fears are no longer present and she feels psychologically well and capable."  The VA examiner further stated, "The present examination did not find any basis for a psychiatric illness, nor was the previous diagnosis of suspected phobia confirmed."  

The September 2013 VA examiner's findings and opinion relate to the Veteran's most current, documented symptoms; however, the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (indicating when a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  In this case, considering the September 2009 private psychologist's opinion regarding Veteran's symptoms and diagnoses made during the appeal period, the September 2013 VA examiner's findings, rather than demonstrating no current diagnosed disability for which service connection may be granted, suggest that the previously diagnosed PTSD, anxiety, and depression have gone into remission or now manifest such mild symptoms as to not be observable.    As the evidence is still in equipoise on the question of current disability, the Board resolves reasonable doubt in the Veteran's favor on this question to find a current disability of PTSD, depression, and anxiety.

The Board finds that the Veteran experienced traumatic events in service that are related to the current diagnoses for PTSD, anxiety, and depression.  As noted above, after completing the appropriate review of the records, VA recognized the Veteran's in-service stressor.  Specifically, the evidence of record reflects that the Veteran was stationed in Iraq when she experienced a close-attack by an explosive device.  Indeed, the DD Form 214 shows that the Veteran served mainly as a financial management technician, but also received a Combat Action Ribbon while stationed in the Southwest Asia Theater of Operations.  Accordingly, the Veteran's statements establish the occurrence of the claimed in-service stressor and support the diagnosis for PTSD.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Next, the Board finds that the Veteran's PTSD stressor is adequate to support a diagnosis of PTSD.  The report from the September 2009 private mental health examination reflects that the psychologist assessed the Veteran's recognized stressor of an attack by an explosive device was adequate to support a PTSD diagnosis.  As detailed above, the Veteran's symptoms associated with the other diagnoses for anxiety and depression were also linked, in part, to the traumatic experience that the Veteran incurred during service.

Finally, the Board finds the evidence is at least in equipoise on the question of whether the psychiatric symptoms are related to the recognized stressor.  The Veteran has a current diagnosis of PTSD, anxiety, and depression, an in-service stressor sufficient to support a diagnosis of PTSD, and the lay and medical evidence of record is at least in equipoise on the question of whether the Veteran's mental health disabilities are related to service.  Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression is warranted.  38 U.S.C.A. § 5107;  38 C.F.R. § 3.102.

When implementing this Board decision to grant service connection for PTSD, anxiety, and depression, the RO will rate the PTSD together with the anxiety and depression in order to provide one rating based on all the Veteran's psychiatric impairments.  The General Formula for Rating Mental Disorders at 38 C.F.R. § 4.130 provides that all service-connected psychiatric disabilities and symptoms, including PTSD symptoms, anxiety and depression, are to be rated together.  Thus, the Veteran would not be entitled to separate ratings for symptoms of anxiety, depression and PTSD as 38 C.F.R. § 4.14 provides that rating such manifestations of a disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  See VAOGCPREC 23-97; see also Esteban v. Brown, 6 Vet. App. 259 (1994) (holding that a separate rating may be granted for a "distinct and separate" disability that is, "when none of the symptomatology . . . is duplicative . . . or overlapping.").  That is, a claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Service Connection for Bilateral Knee Disabilities

The Veteran contends that she developed bilateral knee patellofemoral pain syndrome as a result of service.  On her VA claim form, the Veteran did not report the date of onset of knee symptoms, but referenced the service treatment records.  The Veteran subsequently reported at the May 2009 VA examination that knee symptoms began (during service) in 2002 and there was no knee accident.  In the notice of disagreement, the Veteran wrote that she saw several doctors during service for her knees, but that "nothing was ever done except prescribing [M]otrin and giving [ ] a profile."  She reports that she currently has bilateral knee pain and popping of the knees with bending.

After review of the evidence, lay and medical, the Board finds that the Veteran experienced symptoms of the bilateral knee pain in active service, though without findings or indication of trauma or injury preceding the complaints.  Service treatment records show that the Veteran began having symptoms of knee pain during service in 2002.  These records show that the Veteran experienced pain, swelling, popping sounds, and knees giving out.  She sought periodic treatment for these symptoms throughout service and received various diagnoses for patellofemoral syndrome and patellar tendonitis.  In March 2009, the Veteran was treated for chronic left knee pain due to walking, running, and jumping.  This treatment records also noted that she was last seen for these symptoms in October 2008.  She endorsed long term pain that "typically hurts with any increase in physical activity."  The physician diagnosed patellofemoral syndrome and attributed it to a need for weight loss, stretching, and strengthening.

After a review of all the evidence, lay and medical, the Board finds that the evidence for and against the Veteran is in relative equipoise on the question of whether the Veteran has a current bilateral knee disability.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain, 21 Vet. App. at 321; Romanowsky, at 289 (recognizing disabilities that occur immediately prior to filing of a claim); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (a successful service connection claim requires evidence of a current disability at the time of claim, as opposed to sometime in the past).

The evidence weighing against a finding of current bilateral knee disability includes a May 2009 VA examination report that concluded the knees were normal, and that there were no clinical findings or underlying pathology to render a diagnosis.  At the time of this VA examination, which was also the service separation examination, the Veteran endorsed the same symptoms as documented throughout the service treatment records mentioned above.  She also endorsed current flare-ups three to four times a week that last "for several hours."  Radiographic imaging tests revealed "no evidence of a fracture, dislocation, or other abnormality.  No evidence of a joint effusion or significant arthritic change is identified."  The impression from this examination showed a "normal knee."  After physical examination and review of the record, the examiner did not include a diagnosis for either of the Veteran's knees and further stated, "No substantial clinical findings were present," regarding support for the Veteran's endorsements of bilateral knee pain.  Although the Veteran reported symptoms of bilateral knee pain, swelling, popping and giving out at this time, the VA examiner did not identify an underlying pathology to which the symptoms may be attributed.

The evidence weighing in favor of a finding of knee disabilities includes the diagnosis for patellofemoral syndrome during service in March 2009, which was proximate to discharge from service.  See Romanowsky, at 289.  For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for bilateral knee patellofemoral pain syndrome is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.303(a), (d).  The Board is granting service connection on a direct basis because of in-service incurrence or onset of bilateral knee patellofemoral pain syndrome rather than on a relationship (or nexus) between the current bilateral knee patellofemoral pain syndrome and active service in the absence of symptoms that make the nexus.  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.

Initial Rating for Migraine Headaches

The Veteran contends that the service-connected migraine headaches warrant a higher rating (currently 30 percent) under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 8100.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski,  1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Migraine headaches are rated under 38 C.F.R. § 4.124a, DC 8100, which provides a 10 percent rating with evidence of prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.  

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to rate headaches, but find that none apply.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  See 38 C.F.R. § 4.124a, DCs 8103, 8104, 8105, 8106, 8107, 8108.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 30 percent is not warranted for the Veteran's service-connected migraine headaches for any period.  The Veteran's headache symptoms have primarily been manifested by headaches occurring two to three times a week, a mild sensitivity to light, and a "dull and throbbing pain" that have resulted in occasionally missing work.

On VA examination in May 2009, the Veteran endorsed headache pain and sensitivity to bright light and noise that occurs two to three times per week.  Alleviating factors included rest, quiet, and a dark room.  The diagnosis was migraine headaches.

On neurologic exam in February 2013, the Veteran endorsed pulsing headache pain on one side, as well as moderate light sensitivity, and nausea that occurs "about once per week."  The examiner noted that the Veteran had not missed significant time from work, but two to three times a month she had to leave work early due to migraines.  There was no evidence during this examination that showed her headaches resulted in severe economic inadaptability.

The Veteran has submitted statements in support of the claim in which she has described the effect of her migraine headaches on her daily life.  She endorsed having to leave her place of employment "on several occasions," and described inabilities to drive, work, or move about when these symptoms occur.  See VA-9, received January 13, 2012.  The Board finds that the Veteran is competent and credible to describe her headache symptoms and their frequency, severity, and duration.  Therefore, the Board finds that she is entitled to a 30 percent disability rating as she has reported having between two to three migraine headaches per week on average and has indicated that the symptoms are of a level of severity that she takes pain medication and has had to miss work on occasion due to this disability.

A 50 percent rating is not warranted, however, as the Veteran's overall headache-related disability picture does not more nearly approximate the criteria required for a higher rating.  See 38 C.F.R. § 4.7.  The Board recognizes that the frequency and perceived severity of her headaches may be analogous to compensable migraine headaches occurring once a month on average, but they remain functionally less disabling than migraine headaches occurring "very frequently with prostrating and prolonged attacks productive of severe economic inadaptability," as required for the grant of a 50 percent rating under DC 8100.  Migraine headaches are those which include a "symptom complex occurring periodically and characterized by pain in the head (usually unilateral), vertigo, nausea and vomiting, photophobia, and scintillating appearances of light."  See Richardson v. Nicholson, 20 Vet. App. 64, 67, Footnote 3 (2006) (citing STEDMAND'S 1118 [STEDMAN'S MEDICAL DICTIONARY (27th ed. 2000)]).  Here, headaches have been frequent and severe enough to be productive of mild photophobia (see May 2009 VA examination), but have not included symptoms such as vertigo, nausea and vomiting.

The Veteran has also indicated that sometimes she is able to continue working after the onset of a headache by taking a break, and occasionally she has to leave or miss work; however, she has not claimed, and the evidence does not show, that any missed time from work due to migraine headaches has resulted in severe economic inadaptability.  Therefore, the Board finds that a 50 percent rating is not warranted because the evidence does not show that the Veteran has migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  Based on the foregoing, the Board concludes that the Veteran's migraine headaches have been no more than 30 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected migraine headaches.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected migraine headaches, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of frequency of prostrating attacks per month and the degree of economic inadaptability; thus, the demonstrated manifestations specifically associated with her service-connected migraine headaches - namely head pain, light sensitivity, and occasionally missing work due to headaches - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.124a, DC 8100.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular rating is adequate and the first step of Thun has not been met.  

Additionally, she has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's migraine headaches, and referral for consideration of an extra-schedular rating is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is granted.

Service connection for left knee patellofemoral pain syndrome is granted.

Service connection for right knee patellofemoral pain syndrome is granted.

An initial rating in excess of 30 percent for migraine headaches is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


